Citation Nr: 0802565	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-12 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected Reiter's syndrome. 

2.  Entitlement to an increased (compensable) rating for 
service-connected right inguinal hernia residuals. 

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for right testicle removal.

4.  Entitlement to a 10 percent disability evaluation under 
38 C.F.R. § 3.324 based upon multiple noncompensable service-
connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1952 to September 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

Procedural history

Reiter's syndrome

The veteran was originally granted service connection for 
arthritis with a history of Reiter's syndrome in an April 
1958 rating decision by the RO in Seattle, Washington.  A 50 
percent disability rating was assigned.  The veteran's 
disability rating was reduced to 20 percent in a February 
1959 decision following medical evidence showing an 
improvement in the veteran's condition.  

In September 1974, the veteran's representative filed for an 
increased rating.  A subsequent VA examination was performed 
which did not find any evidence of arthritis; the veteran's 
disability rating was reduced to noncompensably disabling in 
a December 1974 decision of the RO in Fort Harrison, Montana. 

The veteran has since filed a number of claims seeking a 
compensable rating for his service-connected disability, 
currently denominated Reiter's syndrome.  All were denied.  
Most recently, the Milwaukee RO denied the veteran's claim in 
a January 2003 decision.  In August 2003 the veteran filed a 
notice of disagreement [NOD]. 
A statement of the case (SOC) was issued, and the veteran 
perfected his appeal with the timely filing of a substantive 
appeal [VA Form 9] in April 2004. 

The remaining claims 

In September 1992 the veteran was granted service connection 
for right inguinal hernia residuals; a noncompensable rating 
was assigned.  

In a July 1997 rating decision, the RO in Denver, Colorado 
denied the veteran's claim of entitlement to service 
connection for right testicle removal.  The veteran did not 
appeal that decision.  

In May 2002, the veteran filed a claim seeking an increased 
rating for his right inguinal hernia residuals as well as 
service connection for right testicle removal.  His claims 
again denied in the above-mentioned January 2003 decision of 
the Milwaukee RO.  The same decision also refused to grant a 
10 percent disability rating under 38 C.F.R. § 3.324.  The 
veteran initiated his appeal of these issues with the timely 
filing of the above-mentioned August 2003 NOD.  A statement 
of the case was issued, and the veteran perfected his appeal 
with the timely filing of the VA Form 9 in April 2004.

The veteran was scheduled to appear for a hearing which was 
to be chaired by the undersigned Veterans Law Judge (VLJ) at 
the Milwaukee RO in April 2005.  The veteran failed to report 
for this hearing.  He provided no explanation for his failure 
to report,  and he has not since requested that the hearing 
be rescheduled.  His hearing request, therefore, is deemed to 
have been withdrawn.  See 38 C.F.R. 
§§ 20.702(d); 20.704(d) (2007).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural development.  

Reasons for remand

Notice issues

With respect to the service connection issue, which as 
described above was previously denied, in Kent v. Nicholson, 
20 Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requires, in the 
context of a claim to reopen, that the RO look at the 
specific bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that specific element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In this case, August 2001 or October 2001 VCAA letters did 
not notify the veteran of the grounds upon which the earlier 
VA decision denied his claim of entitlement to service 
connection for right testicle removal or what evidence is 
necessary to establish service connection.  This must be 
accomplished. 

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

Because the veteran has received no notice as to disability 
rating and effective date, it would be prejudicial to proceed 
to a decision on the merits at this time.  Accordingly, the 
issues must be remanded for proper notice under Dingess, 
which includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.

If, as here, there is a procedural defect with respect to the 
notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand the case because the record does not 
show that the veteran was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  See 
Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007). 

Inextricably intertwined issue

The veteran is currently seeking a 10 percent disability 
rating under 38 C.F.R. § 3.324 based on multiple 
noncompensable service-connected disabilities.  
As explained immediately above, the Board is remanding the 
remaining three claims [service connection for right testicle 
removal and claims for increased disability ratings for 
Reiter's syndrome and right inguinal hernia repair] for 
additional procedural development.  Adjudication of these 
claims by the agency of original jurisdiction may impact the 
issue of the veteran's entitlement to a 
10 percent rating under 38 C.F.R. § 3.324.  Thus, these 
issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
§ 3.324 claim is therefore deferred.



Accordingly, the case is REMANDED for the following action:

1. VBA should send the veteran a 
corrective VCAA notice which conforms to 
the Court's holdings in Kent and  Dingess.  
A copy of the letter should be sent to the 
veteran's representative.

2. If it is warranted by the state of the 
record, VBA should then readjudicate the 
veteran's claims.  If the benefits sought 
on appeal remain denied, in whole or in 
part, the veteran and his representative 
should be provided a supplemental 
statement of the case and given an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



